DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record as amended by the applicant on 03/19/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1 and 11.
The closest prior art of record is Cowan et al. (PGPub 2002/0147429); and Wong et al. (PGPub 2004/0254541).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a connector assembly comprising: 
a body having a proximal end and a distal end spaced apart along a longitudinal axis and a fluid fitting at the proximal end of the body, wherein the fluid fitting is configured for releasably engaging a syringe nozzle; 
a passageway defined by and extending through the body and the fluid fitting;
at least one deflectable locking arm having a distal end connected to the body and a proximal end, wherein the proximal end of the at least one deflectable locking arm is configured for deflecting in a radially outward direction from the body to releasably engage an engagement portion of the syringe nozzle; and 
at least one locking element disposed on at least a portion of the at least one deflectable locking arm, the at least one locking element movable with movement of the at least one deflectable locking arm between a first position where the at least one locking element is disengaged from the engagement portion of the syringe nozzle and a second position where the at least one locking element is engaged with the engagement portion of the syringe nozzle and the passageway is in fluid communication with the syringe nozzle.
Specifically, regarding independent claims 1 and 11, the prior art Cowan and Wong, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the passageway has an inner surface with a radiused distal end that transitions into a substantially linear proximal end and wherein the substantially linear proximal end of the passageway has a taper having an angle (B) that is larger than an angle (A) of a taper of an inner member of the syringe nozzle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/27/2021